DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments are directed to the newly added limitations and are addressed below in the Response to Amendment section.

Claim Rejections - 35 USC § 112

In light of Applicant’s amendment, the previous rejection of claims 1 and 12 have been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claim 15, the limitations of the claim contradict the limitations of the claim 1. In claim 1, call origination is based on the first memory section when no second signal is received, while in claim 15, call origination is based on the first memory section when a second signal is received. The Examiner interprets the limitations of claim 15 as the second memory as being the default setting and the first memory having to be selected by the user.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2009/0088211 to Kim in view of US Patent No. 9,204,256 to Lin et al. (hereinafter Lin).

As to claims 1 and 15 as best understood, Kim teaches:
a.	A first input section (input unit with a plurality of keys) (Kim, [0031]).
b.	A second input section that is provided at a different location from the first input section (input unit with a plurality of keys (different locations)) (Kim, [0031]).
c.	A controller that executes a single process by using a first input signal inputted from the first input section and a second input signal inputted from the second input section (control unit) (Kim, [0027]).
d.	A first connection section and a second connection section, respectively to which a card in which subscriber information is recorded is configured to be connected (dual card sockets for SIM cards) (Kim, [0027]).
Kim does not expressly mention a default SIM card. However, in analogous art, Lin teaches:
e.	The controller is configured to, upon acquiring a call origination request from a user as the first input signal, determine whether to execute a call origination process based on a subscriber information registered in a first card connected to the first connection section or a card connected to the second connection section according to whether the second input signal is received (SIM card can be designated as a default card for the mobile communication device) (Lin, 9:4-20).


As to claim 12 as best understood, Kim as modified teaches: 
a.	The first card is a main card and is connected to the first connection section and the second card is a sub-card and is connected to the second connection section (SIM card can be designated as a default card for the mobile communication device) (Lin, 9:4-20).
b.	Execute the call origination process based on subscriber information registered in the first card set as the main card in a case where the second input section does not receive input when the first input section receives a call origination instruction to a call origination target from the user (control unit controls which SIM card to operate when more than one SIM card is present) (Kim, [0028-0031] and Lin, 9:4-20).
c.	Execute the call origination process based on subscriber information registered in the second card set as the sub-card in a case where the second input section receives input when the first input section receives a call origination instruction to a call origination target from the user (SIM card can be designated as a default card for the mobile communication device) (Lin, 9:4-20).



As to claim 14, as best understood, Kim teaches:
a. 	The first input section is a touch panel that is layered in a display section arranged in one surface of the mobile information terminal (touch screen) (Kim, [0031]).
b.	The second input section is a touch sensor that is provided at a different surface from the surface in which the touch panel is provided (touch pad) (Kim, [0031]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419